Citation Nr: 1129827	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease.

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1993.

In January 2010, the Board of Veterans' Appeals (Board) confirmed and continued an April 2008 RO decision which had denied the Veteran's claims of entitlement to service connection for a hearing loss disability; tinnitus; gastroesophageal reflux disease (claimed as acid reflux); and a dental disorder, characterized as missing teeth and a loss of enamel.  

In March 2011, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2010 decision and remanded the matter to the Board for compliance with the instructions in the joint motion.

In December 2009, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the Veteran's claims file, the Board has recharacterized the issue of entitlement to service connection for gastroesophageal reflux disease (claimed as acid reflux).  That issue is now characterized as entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease.  Such action better comports with the evidence of record, as well as the Veteran's contentions.

The issues of entitlement to service connection for a gastrointestinal disorder and for a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO for further development.


FINDINGS OF FACT

1.  The presence of a chronic hearing loss disability, under VA standards, has not been established.

2.  Tinnitus was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.  


CONCLUSIONS OF LAW

1.  The claimed hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may a bilateral sensorineural hearing loss disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a hearing loss disability and tinnitus.  38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment at the Holzer Clinic from August 2002 to November 2009; records reflecting May 2006 treatment by M. L., M.D.; records reflecting his VA treatment from July 2007 to May 2009; and the transcript of his December 2009 video conference with the undersigned Veterans Law Judge.  

In March 2008 and July 2009, VA examined the Veteran, in part, to determine the nature and etiology of his claimed hearing loss disability and tinnitus.  The VA examination reports show that the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran; documented his current medical conditions; and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal with respect to the issues of entitlement to service connection for a hearing loss disability and tinnitus.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the issues of entitlement to service connection for a hearing loss disability and tinnitus.  

The Factual Basis

During his February 1989 service entrance examination, the Veteran responded in the negative, when asked if he then had, or had ever had, a hearing loss.  He responded in the affirmative, when asked if he then had, or had ever had, ear, nose, or throat trouble.  It was noted that he had had tubes placed in this ears when he was 9 years old.  On examination, his ears and eardrums were found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
15
0
0
0
0
Speech audiometry was not performed.

During service in February 1990, audiometric testing was performed prior to the Veteran's initial duty in hazardous noise areas.  It revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-10
5
5
LEFT
5
0
-5
0
10

Speech audiometry was not performed.

Sometime during the year between September 1990 and September 1991, the Veteran complained of a two day history of bilateral ear pain.  There was also a 3 to 4 day history of decreased hearing acuity.  On examination, the Veteran right ear was within normal limits.  The left tympanic membrane was dull.  Following the examination, the diagnosis was otitis media.  

During service in November 1990, the Veteran underwent annual audiometric testing.  It revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
15
0
0
5
10

The examiner reported that audiometric test results did not represent a significant threshold shift.  Speech audiometry was not performed.  


During annual audiometric testing in July 1991, the Veteran underwent annual audiometric testing.  It revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
5
5
LEFT
10
0
0
0
5

The examiner reported that audiometric test results did not represent a significant threshold shift.  Speech audiometry was not performed.  

During his January 1993 service separation examination, the Veteran responded in the negative, when asked if he then had, or had ever had, a hearing loss.  He responded in the affirmative, when asked if he then had, or had ever had, ear, nose, or throat trouble.  It was noted that he had had tubes placed in this ears when he was 7 years old.  On examination, his ears and eardrums were found to be normal.  Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
5
0
0
5
10

The examiner reported that audiometric test results did not represent a significant threshold shift.  Speech audiometry was not performed.  

On several occasions from August 2002 to March 2004, the Veteran was treated at the Holzer Clinic, in part, for a left earache and fluid in his ears associated, variously, with secretory otitis media, pharyngitis, an upper respiratory tract infection, and acute sinusitis.

In July 2007, the Veteran had a consultation with the VA Audiology Service.  He reported hearing difficulty in background noise, with multiple speakers, and on the telephone.  It was noted that he did not have tinnitus.  On examination, the Veteran demonstrated normal hearing, bilaterally, from 250 through 8000 hertz.  Speech discrimination was excellent, bilaterally.  

In August 2008, the Veteran underwent audiometric testing at Dill's Hearing Center.  The following puretone thresholds were recorded at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
40
LEFT
35
30
35
35
40

Speech audiometry revealed speech discrimination ability of 100 percent, bilaterally.  Following the testing, the examiner concluded that the Veteran showed signs of a mild hearing loss and tinnitus.

In May 2009, the Veteran had a second consultation with the VA Audiology Service.  His chief complaint was constant tinnitus.  On examination, he continued to demonstrate normal hearing, bilaterally, from 250 through 8000 hertz.  Speech discrimination was excellent, bilaterally.  

In July 2009, the Veteran was examined by VA to determine the nature and extent of any hearing loss disability and/or tinnitus found to be present.  He reported intermittent tinnitus and difficulty hearing when there was more than one speaker and when he could not see the speaker's face.  He reported his history of noise exposure in the military, as well as after service while working in construction, at a car company, and in a grocery store.  He also reported that his tinnitus had started in service, that it had occurred a number of times a day, and that it had lasted several minutes each time.  

Audiometric testing revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition score of 94 percent, bilaterally.  Following the testing, the examiner concluded that the Veteran had normal left ear hearing acuity at all frequencies (250 to 8000 hertz), except for a mild sensorineural hearing loss at 6000 hertz in the right ear and normal hearing acuity at all test frequencies in the left ear.  The examiner further concluded that the Veteran's tinnitus was, likely as not, associated with his hearing loss.  The examiner found that neither the Veteran's claimed hearing loss nor his tinnitus were the result of noise exposure in the military.  The examiner noted that at the time of his entry in service the Veteran had demonstrated no more than a mild high frequency left ear and that his right ear hearing acuity was normal.  The examiner stated that there was no significant threshold shift during service, and that the Veteran's hearing acuity was normal at the time of his service separation examination.  As to tinnitus, the examiner found the service treatment records negative and that his first complaints of tinnitus were not reported until 2009.  The examiner stated that the Veteran's tinnitus was not consistent with the etiology of noise exposure more than 15 years earlier.  

In November 2009, audiometric testing at the Holzer Clinic revealed the following puretone thresholds at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
No Report (NR) 
30
LEFT
30
25
20
NR 
35

Speech audiometry revealed speech recognition score of 100 percent, bilaterally.  Following the testing, the examiner concluded that the Veteran had a mild sensorineural hearing loss and tinnitus, bilaterally.

During his December 2009 video conference, the Veteran testified that his hearing loss disability and tinnitus were, primarily, the result of constant, extreme noise exposure, while working on the flight deck of an aircraft carrier.  He stated that he first noticed hearing problems in service in 1992, prior to his second deployment.  Therefore, he maintained that service connection for tinnitus and a hearing loss disability was warranted.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disabilities, such as a sensorineural hearing loss, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

During his December 2009 video conference, the Veteran testified that he has a bilateral hearing loss disability and tinnitus, primarily as a result of noise exposure to jet aircraft while stationed on an aircraft carrier in service.  Therefore, he maintained that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

A review of the Veteran's service personnel records shows that he served as an Airman aboard an aircraft carrier in service.  It is reasonable to conclude that in such position, he would have been regularly exposed to the sounds of jet aircraft.  However, despite that exposure, his service treatment records, including the reports of annual audiometric examinations, are negative for any complaints or clinical findings of a hearing loss disability under VA criteria or tinnitus.  Indeed, during service, he did not demonstrate a pure tone threshold level above 15 decibels in any of the applicable frequencies from 500 to 4000 hertz.  While not dispositive, the absence of contemporaneous medical evidence is relevant, and, in this case, militates against the Veteran's claim.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A hearing loss disability under VA criteria and tinnitus were not demonstrated until August 2008 audiometric testing at Dills Hearing Center.  There were no findings, however, that the tinnitus was in any way related to service, and the audiometric results showing defective hearing under VA criteria were a one-time event.  Subsequent testing by VA and at the Holzer Clinic failed to replicate those results or otherwise show that the Veteran had a hearing loss disability under VA standards.  Indeed, following the examination, and a review of the Veteran's claims file, the VA examiner specifically concluded that that neither the Veteran's claimed hearing loss disability or tinnitus were related to service.  When considered with the findings in the Veteran's service treatment records, the absence of nexus between his service and the claimed hearing loss disability and tinnitus further militates against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that the Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

In light of the foregoing, the Board finds that the Veteran's claims are supported by his unsubstantiated testimony that his hearing loss disability and tinnitus had their onset in service and have been present since that time.  Against his contentions are the absence of contemporaneous evidence of either disorder in service, the medical findings that the Veteran does not have a current hearing loss disability under VA standards, the lack of any medical findings of a nexus between his tinnitus and service, and a medical opinion that the Veteran's tinnitus is unrelated to service.  Therefore, despite the Veteran's contentions, the Board finds that the preponderance of the evidence is against his claims.  He does not meet the criteria for service connection, and, as such, service connection for the claimed hearing loss disability or tinnitus is not warranted.  Accordingly, with respect to those issues, the appeal is denied.  

In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a hearing loss disability and tinnitus.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

The Veteran also seeks service connection for a gastrointestinal disorder and for a dental disorder.  He claims that the gastrointestinal disorder is due to or has been aggravated by his service-connected posttraumatic stress disorder (PTSD).  He also claims that his gastrointestinal disorder has resulted in a dental disorder and that those two issues are inextricably intertwined.  As such, the issue of entitlement to service connection for a dental disorder may not be resolved without first resolving the issue of entitlement to service connection for a gastrointestinal disorder.  See, e.g., Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

During his December 2009 video conference, the Veteran testified that approximately two years earlier, he had been diagnosed with gastroesophageal reflux disease.  He stated that a psychiatrist at the VA Community Outpatient Clinic in Athens, Ohio had told him that it was possible that his service-connected PTSD might be causing or aggravating his gastroesophageal reflux disease.  To date, the claims file does not contain any medical records containing a diagnosis of gastroesophageal reflux disease.  However, the Veteran's testimony indicates that such records may exist.  Inasmuch as those records could well be relevant to the Veteran's appeal, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the name of the health care provider who diagnosed his gastroesophageal reflux disease, as well as the date of the treatment resulting in that diagnosis.  Also request that he provide the date of his treatment by the psychiatrist at the VA Community Outpatient Clinic in Athens, Ohio, who had told him that it was possible that his service-connected PTSD might be causing or aggravating his gastroesophageal reflux disease.  

When the foregoing actions have been completed, request the records associated with the diagnosis of gastroesophageal reflux disease directly from the health care provider identified by the Veteran.  Also request the records of treatment by the psychiatrist at the VA Community Outpatient Clinic in Athens, Ohio, who had told him that it was possible that his service-connected PTSD might be causing or aggravating his gastroesophageal reflux disease.  
A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are in the possession of an agency of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are in the possession of an entity not associated with the federal government, but are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e)

2.  When the actions requested in part 1 have been completed, undertake any other indicated development, such as scheduling any necessary VA examinations.  If the RO finds that an additional VA examination is unnecessary, it must explain why.  

When all of the requested development has been completed, readjudicate the issue of entitlement to service connection for a gastrointestinal disorder, claimed as gastroesophageal reflux disease.  Then, readjudicate the issue of entitlement to service connection for a dental disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


